DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This non-final rejection is issued in response to applicant’s claim set received 05/07/2020.  Currently, claims 1-10 are pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the closure element of claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-2, 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,814,829 to Lal, in view of US 2016/0206234 to Willemstyn et al.
Regarding claim 1, Lal discloses an administration system (10) for administering a medical treatment liquid to a patient, comprising:
a stopcock (40) comprising a fluid inlet path (at inlet near 40, see figure 1), a first fluid outlet path (42) and a second fluid outlet path (44), the fluid inlet path being equipped with a connecting element (26) configured to allow a connection of a supply container (14) to the fluid inlet path, the first fluid outlet path configured to be connected to an administration extension tube (86) intended to be fluidly connected to a catheter (80, see column 4 line 15),
a purge tubing (56) including a first end (58) fluidly connected to the second fluid outlet path and a second end (at 54) configured to be fluidly connected to a collection container (52).
Lal does not disclose the first fluid outlet path being equipped with a connecting member for connection to the administration extension tube; or a non-return valve configured to enable a flow of fluid from the second fluid outlet path to the purge tubing and to prevent a flow of fluid from the purge tubing to the second fluid outlet path.

Lal further lacks the non-return valve as claimed.  Outlet (44) is secondary fluid flow outlet for allowing fluid to flow from tubing (26) through (40) and out through (44), in order to fill syringe with a secondary fluid.  Lal further anticipates this outlet can also be used for collecting displaced fluid (14) and air (column 7 line 49-50).  Tubing (26) must be primed before use (column 5 line 62).  Lal finally states it is undesirable to push a secondary medical fluid through line (56) (column 6 line 34-35); thus showing fluid should not travel from (56) to (44), but only through (44) to (56).  Willemstyn discloses one way check valve (1) which pulls fluid from the stopcock to a flushing syringe [0027].  The check valve prevents backflow into the system to prevent contamination.  [0027]  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary 
Regarding claim 2, Willemstyn’s check valve further includes a first fastening portion (right side of 1, connected to 2, in figure 1) fastened to the second fluid outlet path (2) and a second fastening portion (threads on left side of 1, figure 1) (configured for) fastening to the first end of the purge tubing (56 of Lal, which connects via luer).
Regarding claim 5, Lal does not disclose wherein the connecting element (26) is a female luer lock connecting element.  Lal does not disclose how the tube (26) is connected to (40).  Outlet (44) contains either a male or female luer to fluidly and sealingly engage with tubing (56), (see column 2 lines 34-35; column 4 line 32).  Tubing connector is a male or female luer connector (column 4 line 30).  Willemstyn discloses a tubing set (figure 1) with a three way stopcock (2) including two outlets (connected to 1, and connected at 5) and an inlet (at syringe connection, figure 1).  Connector (5) is a female luer provided to connect tubing (8) which is connected to a patient to the stopcock (2).  Connector allows tubing to be directly connected to other syringe and/or the stopcock to be connected directly to other devices as well when needed [0025, 0030].  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to provide a connector at the outlet (40), in order to fluidly and sealingly engage with the connector element (26), as well as allow connections of other tubing and/or devices to inlet (40), which would be dependent on the particular needs of the 
Regarding claim 6, Lal in view of Willemstyn does not explicitly disclose in the modified embodiment wherein the connecting member is a male luer-lock connecting member.  However, as previously taught in reference to claim 1, Lal teaches the luer-lock of (44) can be male or female to fluidly and sealingly engaging with tubing (which was modified to arrive at the connecting member).  At the time of applicant’s invention, it would have been obvious to choose a male luer lock since Lal teaches both male and female luer connectors are functional equivalents in the art which perform the same function; one of ordinary skill would choose the male luer lock dependent upon the type of connection on the device being connected to (i.e., when the device or tube being connected to (44) has a female connection), in order to ensure a properly sealed connection. 
Regarding claim 7, Lal discloses a protective cap (36) configured to cooperate with and at least partially cover the connecting element (26) equipping the fluid inlet path. (36 is protective cap at (34), which partially covers (26) to provide a closed fluid pathway from (14) to (26) to (40). (Column 5 lines 30-34)
Regarding claim 8, Lal does not disclose an additional protective cap configured to cooperate with and at least partially cover the connecting member equipping the first fluid outlet path.  However, Lal discloses connector caps for other open ports, including 
Regarding claim 9, Lal discloses wherein the stopcock includes a manipulating member (48) which is movable in rotation and which is configured to occupy a first position in which the fluid inlet path is fluidly connected to the first fluid outlet path (column 4 lines 10-14), and a second position in which the fluid inlet path is fluidly connected to the second fluid outlet path (column 4 line 16-19).
Regarding claim 10, Lal discloses wherein the stopcock is a three-way stopcock (40 is stopcock with one inlet and two outlets; column 4 line 1).
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lal in view of Willemstyn, and further in view of US 2004/0210162 to Wyatt et al.
Lal in view of Willemstyn disclose the administration system substantially as claimed as disclosed above, but do not further disclose which further comprises a coupling device coupled to the second end of the purge tubing and configured to fluidly connect the second end of the purge tubing to the collection container, the coupling device including a closure element which is deformable or displaceable between a first position in which the closure element prevents a flow of fluid through the coupling device, and a second position in which the closure element enables a flow of fluid through the coupling device, the closure element being configured to be deformed or displaced to the second position when connecting the collection container to the coupling device; wherein 
Lal discloses in some embodiments that end of purge tubing can have a connector (24) for engagement with other connectors (22) of differing containers including injection ports (13B) (see fig. 3B).  In other embodiments, bypass tube (56) is replaced via a vial or container to removably connect to (44) (See column 7 lines 46-49). 
Wyatt discloses a unitary blood sampling apparatus with a stopcock assembly (46).  Additional port assembly (60) is provided, and a connector component (78) provided to gain access to chamber (64) of the unitary sampling device.  Connector component (78) including a closure element (72) which is deformable or displaceable between a first position (figure 4)  in which the closure element prevents a flow of fluid through the coupling device, and a second position (figure 5) in which the closure element enables a flow of fluid through the coupling device, the closure element being configured to be deformed or displaced to the second position when connecting the collection container (S-1 of figure 5) to the coupling device; wherein the coupling device comprises a first coupling tip (78a) to which the collection container is intended to be coupled, and a second coupling tip (79) to which the second end of the purge tubing is coupled.  The connector locks with a port for sealing engagement therewith [0064].  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to provide a connector as claimed, which would be chosen based upon the particular container at the end of purge tubing (56) of Lal.  Lal discloses multiple examples of containers that can be connected to tubing (56) and/or port (44).  One would choose 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A SNYDER whose telephone number is (571)272-6486. The examiner can normally be reached 8:00am - 4:00pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 
/MELISSA A SNYDER/Examiner, Art Unit 3783           
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783